ON MOTION
ORDER
Corey Demond Stoglin moves to reinstate his petition for review and for leave to proceed in forma pauperis.
This petition was dismissed on June 17, 2014 for failure to submit a Statement Concerning Discrimination and for failure to pay the fee. Stoglin submitted the Statement Concerning Discrimination and the pending motion for leave to proceed in forma pauperis on July 24, 2014.
Upon consideration thereof,
It Is Ordered That:
*898(1) The motion to reinstate is granted. The court’s June 17, 2014 dismissal order is vacated, the mandate is recalled, and the petition is reinstated.
(2) The motion for leave to proceed in forma pauperis is granted.
(3) Stoglin’s informal brief is due within 40 days from the date of filing of this order.